Citation Nr: 0724707	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-41 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether the August 1977 decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to service 
connection for an acquired psychiatric disorder contains 
clear and unmistakable error (CUE), so as to provide a basis 
for an earlier effective date for service connection for the 
veteran's schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1968.

This matter arises from the veteran's May 2003 motion 
alleging CUE in an August 1977, Board decision.

The issues of entitlement to an earlier effective date for a 
100 percent evaluation for schizophrenia, and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) will be the subject of a separate decision.  

In July 2007, the Board notified the veteran's representative 
that the veteran's claim would be construed as a motion for 
revision of an August 1977 Board decision on the basis of 
clear and unmistakable error.  The veteran's representative 
submitted a formal motion in July 2007, as well as additional 
argument.  The veteran was also notified by letter in July 
2007.  



FINDINGS OF FACT

1.  In August 1977, the Board promulgated a decision which 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.

2.  With respect to the August 1977 Board decision, the 
veteran has not alleged that the facts as they were known at 
the time of that decision were not before the Board, or that 
the Board incorrectly applied the extant statutory and 
regulatory provisions at that time, nor has he asserted how, 
but for any alleged error, the outcome of the decision would 
have been different; his representative's arguments are 
basically a disagreement as to how the facts were weighed or 
evaluated in August 1977.  



CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to re-
filing.  38 C.F.R. §§ 20.1403, 20.1404(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disability was denied in an August 
1977 Board decision.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1105 (2006).

Subsequently, the veteran submitted a request to reopen his 
claim for service connection for a psychiatric disability in 
August 1990.  A December 1991 Board decision reopened the 
veteran's claim and granted entitlement to service connection 
for schizophrenia.  A June 1992 rating decision established 
an effective date of service connection for schizophrenia of 
August 15, 1990. 

The record indicates that the veteran's schizophrenia is 
currently evaluated as 100 percent disabling, and VA has 
found that the veteran to be incompetent, and has appointed 
his spouse as his fiduciary.  Many of the communications from 
the veteran have been prepared by her.  

In May 2003, the veteran's wife submitted on behalf of the 
veteran a statement noting that the August 1977 Board 
decision had denied entitlement to service connection, and 
arguing that this "decision was made in error and later 
corrected."  Therefore, she essentially argued that the 
August 1977 Board decision should not prevent the assignment 
of an earlier effective date for service connection for 
schizophrenia.  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(a) 
(2006). 

Board decisions are subject to revision on the grounds of 
CUE.  If the evidence establishes CUE, the prior decision 
shall be reversed or revised.  A request for revision of a 
Board decision based on CUE may be instituted by the Board on 
its own motion or upon request of the claimant.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2006).

In the implementing regulation, CUE is defined as:

[A] very specific and rare kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993), and Russell v. Principi, 3 
Vet. App. 310, 313- 4 (1992).

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).

Reviewed for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b)(1) (2006).  To warrant revision 
of a Board decision on the grounds of CUE, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) the Secretary's failure 
to fulfill the duty to assist; (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
being challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403.  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Non-specific allegations of error are insufficient to satisfy 
the regulatory requirements for CUE.  Motions that fail to 
comply with these requirements shall be dismissed without 
prejudice as to re-filing.  38 C.F.R. § 20.1404(b); see 
Disabled American Veterans v. Gober, 234 F.3d 682, 699 (Fed. 
Cir. 2000). 

In this case, the May 2003 statement is in writing and is 
signed by the moving party.  It includes the name of the 
veteran and his spouse, the veteran's claims number, and the 
date of the August 1977 Board decision which is believed to 
be in error.  The August 1977 Board decision addressed only 
the issue of service connection for schizophrenia.  The July 
2007 motion from the veteran's representative has also met 
each of these requirements.  Therefore, the initial 
requirements for a motion for CUE in a prior Board decision 
have been met.  38 C.F.R. § 20.1404(a).

The Board notes, however, that the non-specific allegations 
of error contained in the May 2003 motion are insufficient to 
satisfy the requirements for CUE.  The only allegation raised 
in the May 2003 motion is that in light of the subsequent 
grant of service connection for schizophrenia, the August 
1977 Board decision must have been in error.  The Board notes 
that this is not necessarily the case.  In fact, the December 
1991 Board decision which granted service connection did so 
on the basis of a finding that new and material evidence had 
been received.  Therefore, the Board finds that the argument 
presented is insufficient to raise a CUE claim with respect 
to the August 1977 Board decision.  Shockley v. West, 11 Vet. 
App. 208, 213-14 (1998). 

Similarly, the representative argued in his July 2007 
statement that the Board's 1991 grant was premised on the 
same evidence as the Board's 1977 denial.  The 1991 decision 
noted, however, that significant evidence, including a 1976 
hospital discharge summary and numerous lay statements had 
been received since the 1977 decision.  Moreover, the mere 
fact that different decision makers weighed the evidence 
differently and reached different conclusions could not, by 
itself, serve to demonstrate clear and unmistakable error.  
This would be merely another way of disputing the way that 
evidence was weighed.

The representative also argued that at the time of the 
Board's 1977 decision there was no adequate evidence of a 
pre-existing psychiatric disability.  The veteran, however, 
reportedly had related a history of hallucinations prior to 
service.  He would be competent to report these symptoms.  
The Board medical adviser signing the 1977 decision and a VA 
chief medical director agreed that schizophrenia had pre-
existed service and not been aggravated therein.  At that 
point there was no medical opinion to the contrary.

The representative has essentially argued that the evidence 
as to pre-existence was not clear and unmistakable because 
there was no evidence of actual treatment and no "physical 
evidence" of pre-existing disability.  There was no legal or 
regulatory requirement at the time of the 1977 decision that 
there be such evidence before finding a pre-existing 
disability. 

The August 1977 Board decision specifically cited and 
considered the presumption of soundness and whether or not 
the veteran's schizophrenia existed prior to service that are 
presented now by the representative.  The August 1977 Board 
decision rejected arguments that there was no evidence of 
pre-existence prior to service, and included a Conclusion of 
Law stating that the veteran's schizophrenia clearly and 
unmistakably existed prior to service, that the presumption 
of soundness was rebutted, and that the schizophrenia was not 
aggravated by service.  This being the case, the Board now 
finds that the representative's argument is basically a 
disagreement as to how the facts were weighed or evaluated in 
August 1977.  The Board further finds that this argument is 
insufficient to raise a valid CUE claim with respect to the 
August 1977 Board decision.  The Board again notes that 
neither a change in interpretation of the law or a 
misinterpretation of the facts that is not outcome 
determinative can constitutes CUE.  38 C.F.R. § 20.1403 
(2006); see also Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).


ORDER

The motion alleging CUE in the August 1977 Board decision 
that denied entitlement to service connection for 
schizophrenia is dismissed without prejudice. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


